5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Madge TOWNSEND, Appellant,v.Donna E. SHALALA,* Secretary of Health and HumanServices, Appellee.
No. 93-1506WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 17, 1993.Filed:  September 22, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Madge Townsend appeals a decision of the district court upholding the Secretary's denial of supplemental security income benefits.  After a careful review of the record, we affirm for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.



*
 Donna E. Shalala has been substituted for Louis W. Sullivan under Federal Rule of Appellate Procedure 43(c)(1)